Citation Nr: 1702527	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a disorder of the lumbar spine.

2.  Entitlement to service connection for joint pain, to include the bilateral shoulders, as the result of an undiagnosed illness.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a January 2012 rating decision by the RO in Atlanta, Georgia.  In October 2015, the Board remanded the claims for additional development.  

In May 2015, the Veteran was afforded a Board hearing held by the undersigned.  A copy of the hearing transcript (Transcript) has been associated with the record. 

Jurisdiction over the Veteran's claims file has been transferred to the RO in Atlanta, Georgia.  

In October 2016, the Veteran raised the issues of entitlement to service connection of "plantar fasciitis, bilateral," and "right foot plantar fibromatosis pain on movement."  These issues have not been adjudicated by the RO, and are referred to the RO for appropriate action.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





FINDING OF FACT

The Veteran does not have a disorder of the lumbar spine, joint pain, to include the bilateral shoulders, or sleep apnea, that was caused by his service.


CONCLUSION OF LAW

A disorder of the lumbar spine, joint pain, to include the bilateral shoulders, and sleep apnea, were not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a disorder of the lumbar spine, joint pain, to include the bilateral shoulders, and sleep apnea, that were caused by his active duty service.  During his hearing, held in May 2015, he essentially testified that he had back, joint, and sleep symptoms during service.  His spouse testified that he had sleep symptoms as of about 1998.  

With regard to the claim for a disorder of the lumbar spine, the Board notes that in a rating decision dated in February 2001, the RO denied the Veteran's claim of entitlement to service connection for a lumbar disorder.  There was no appeal, and the RO's the decision became final.  38 U.S.C. § 7105(c) (West 2014).  

In July 2006, the Veteran filed to reopen the claim.  In September 2007, the RO denied the claim.  The Veteran appealed, and in October 2015, the Board reopened the claim, and remanded it for additional development.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2015). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to any VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  

The Board notes that service connection is currently in effect for disabilities that include PTSD, plantar fibromatosis, left foot, status post surgery, degenerative arthritis of the bilateral knees and right ankle, and degenerative arthritis of the cervical spine.  His claim for sleep apnea, and "joint pain, to include the bilateral shoulders," is therefore interpreted not to include symptoms of these disorders.  See 38 C.F.R. § 4.14 (2015).  

The Veteran's service treatment records include "reports of medical history," dated in November 1985 and January 1990, which show that he indicated that he did not have a history of recurrent back pain, a "painful or 'trick' shoulder or elbow," or frequent trouble with sleeping.  The January 1990 report shows that he indicated that he had a history of swollen or painful joints, however, associated notations indicate that this was a reference to a knee and/or ankle sprain; there was no notation of shoulder symptoms.  A "report of medical history," dated in November 1994, shows that he indicated that he did not have a history of swollen or painful joints, a "painful or 'trick' shoulder or elbow," or frequent trouble sleeping, but that he did have a history of recurrent back pain.  In October 1995, he was treated for complaints of a 5-day history of low back pain following exercise.  He denied any direct trauma.  The assessment was myalgia LBP (low back pain).  The Veteran's separation examination report, dated in May 2000, shows that his nose, sinuses, mouth and throat, and "spine, other musculoskeletal" system, were clinically evaluated as normal.  The report notes a history of painful joints, and recurrent back pain, and it specifically notes knee and foot symptoms; there was no notation involving shoulder symptoms.  The associated "report of medical history" shows that he indicated that he had a history of swollen or painful joints, and "recurrent back pain or any back injury," and that he did not know if he had a history of a "painful or 'trick' shoulder or elbow."  He denied having a history of dyspnea, or frequent trouble with sleeping.  He stated that he had painful joints in the knees, that "sometimes I get pains in my lower back when doing push-up[s] and sit-up[s]."  There was a notation of lower back pain treatment with a two-week profile per patient between May and June of 1993, "still painful."  Service treatment records show that the Veteran complained of sleep disturbances, to include early morning awakenings, however, these were reported in association with psychiatric symptoms; there were no complaints or findings of such symptoms as snoring, respiratory difficulty while sleeping, or other physical symptoms related to sleep difficulties.  See e.g., service treatment record, dated in June 2000 (containing a provisional diagnosis of mild bipolar condition).  Reports, dated in July 2000, indicate treatment for a five-to-six day history of low back pain that included physical therapy.  There was no history of direct trauma.  The assessment was low back pain.  This evidence shows that the Veteran was profiled (put on light duty) for one month due to his back symptoms.  

As for the post-service medical evidence, a VA examination report, dated in July 2000, shows that the Veteran complained of a history of an in-service back injury in June 1993 during physical training.  He stated that no X-rays were taken.  He stated that he was scheduled for therapy the following week.  He complained of pain, weakness, stiffness in the early morning, and lack of endurance. On examination, his ENT (ears, nose and throat) were normal.  Motor function was normal.  There was no limitation of motion in the back.  Posture and gait were normal.  The examiner stated that regarding the back there was no established diagnosis because the condition has resolved and the examination is normal objectively.   

A private treatment report, dated on October 12, 2006, shows that the Veteran sought treatment for low back pain following a history of an injury one to two weeks before.  An X-ray was negative.  

A VA X-ray report, dated October 13, 2006, contains an impression noting mild marginal spurring at L3-4, L4-5 and L5-S1, with mild disc space narrowing at L5-S1 consistent with mild degenerative disc disease.  

A VA X-ray report for the right shoulder, dated in July 2007, contains an impression noting mild degenerative joint disease involving the right AC (acromioclavicular) joint and inferior aspect of the glenohumeral joint with space narrowing and subarticular sclerosis.  

A number of VA X-ray reports, and an MRI (magnetic resonance imaging) study, are of record for the right and left shoulders, dated between February 2008 and July 2009.  This evidence shows that the impressions note mild degenerative change involving the right AC joint, and a small corticated density projecting medial to the coracoid process which may represent sequela of remote avulsion injury or accessory ossicle versus unfused apophysis (January 2008 VA X-ray report for the right shoulder); right shoulder tendonitis and partial thickness tear of the articular surface of the supraspinatus tendon without evidence of a full thickness tear, otherwise no evidence of a rotator cuff tear and glenoid labral abnormality (February 2008 MRI); minimal osteoarthritis (July 2009 VA X-ray report for the left shoulder); and findings suggestive of adhesive capsulitis, and probable chronic and degenerative changes at the posterior superior glenoid labrum (November 2009 left shoulder MRI).  

VA progress notes, dated in July 2008, note complaints of low back pain and right shoulder pain, and follow-up treatment for "chronic joint pain, and complaints of low back pain "with first stands."  

A statement from P.R., M.D., dated in September 2011, states that the Veteran has been under his care for mild obstructive sleep apnea syndrome which was diagnosed in April 2011.  Dr. P.R. states, "Review of his old records when he was in the military indicates that patient has some sleep disturbances during his service in military.  There is a possibility that his obstructive sleep apnea may have been present while he was [in the] active duty military."

A statement from V.S., M.D., dated in May 2015, shows the following: the Veteran presented for follow-up treatment of symptoms that included the left shoulder and lower back.  The assessments included chronic lower back pain with radiating symptoms to the left lower extremity, and persistent left shoulder pain, underlying rotator cuff syndrome with impingement, loss of range of motion, and persistent weakness.  Dr. S stated that he had reviewed the Veteran's previous records from the past, his current treatment records, and the current office visit, and that, "In my opinion the initial lower back injury may have occurred during his military service.  The residual pathology at this juncture is degenerative changes with disc herniation and bilateral foraminal stenosis which is likely age-related at this time."  With regard to left shoulder pain, Dr. S stated, "My opinion persists that the left shoulder pain, albeit the initial injury may have occurred during military service, any residual discomforts are most likely due to underlying degenerative change of the acromioclavicular joint causing impingement upon the rotator cuff."  

The evidence includes VA disability benefits questionnaires (DBQs), for back (thoracolumbar spine) conditions, and shoulder and arm conditions, dated in November 2015.  This evidence shows the following: the examiner (Dr. J.D.) indicated that the Veteran's e-folder (VBMS) had been reviewed.  The Veteran gave a history of a 1993 injury to both shoulders during parachute training, with no treatment at the time, with ongoing pain until he was given injections in 2006.  He also gave a history of a 1993 back injury for which he was given Motrin and light duty, with periodic symptoms until he retired.  In about 2002 or 2003, he was given Motrin for his back, and in 2011 he was given injections, followed by infrared ablation.  He was currently on Diclofenac.  The diagnoses were degenerative arthritis of the spine, right shoulder rotator cuff tear, and left shoulder subacromial/subdeltoid bursitis.  

Dr. D. stated that the Veteran had a normal bilateral shoulder examination, with a loss of 30 degrees of terminal elevation, and MRI evidence of a partial tear of the supraspinatus tendon on the right and bursitis adhesive capsulitis on the left, with all other findings on the MRI being either minor or not confirmed, and of no clinical significance.  Current X-rays are normal.  Shoulder bursitis and partial cuff rupture is a disease with a clear and specific etiology and diagnosis.  Dr. D. concluded that it is less likely than not that this condition is related to a specific exposure event experience by the Veteran during service in Southwest Asia.  This conclusion is reached because there is no evidence in the literature that such a connection is likely.  Dr. D. further concluded that it is less likely than not that the Veteran's shoulder conditions are related to service.  He explained that there is no history of an injury during service.  There is no history that he had any significant treatment for his shoulders in the service or immediately after.  He first started getting significant treatment in 2008.  A 2008 MRI showed a partial tear of the right supraspinatus tendon and in 2009 showed bursitis and adhesive capsulitis on the left.  These are conditions not caused by remote trauma.  On leaving the service, the Veteran became a postal carrier, an occupation that requires considerable physical activity.  On June 21, 2000, he had an examination for several musculoskeletal conditions and there was no mention of shoulder pain.  Currently, he has a near-normal shoulder examination, and X-rays are normal.  

With regard to the claim for a low back disability, Dr. D. stated that the Veteran had a nearly-normal back examination, but that he had lost 30 degrees of terminal flexion.  X-rays show mild to moderate DJD consistent with the Veteran's age (53).  Low back pain is a disease with a clear and specific etiology and diagnosis.  Dr. D. concluded that it is less likely than not that the Veteran's back condition is related to his service.  He explained that there is no history of an injury during service; there is no history that he had significant treatment for his back in the service or immediately after.  The Veteran first started getting significant treatment for his back in 2011.  X-rays in 2006 and 2008 showed minimal DJD consistent with age.  In 2010, he had an MRI that showed herniation of the disc which was an acute condition.  On leaving the service, he became a postal carrier, an occupation that requires considerable physical activity.  Currently, he has a near-normal back examination, and X-rays are consistent with his age (53).  

A VA sleep apnea DBQ, dated in November 2015, shows the following: the examiner (Dr. C.C.) indicated that the Veteran's claims file had been reviewed.  The Veteran gave a history of his wife telling him that he would have respiratory problems while sleeping at night in 1998.  He also asserted that fellow soldiers complained of his snoring.  In about 2005 or 2006, he was provided with a CPAP (continuous positive airway pressure) machine.  Continuous medication was required for the control of his symptoms (Ambien).  There were no findings, signs or symptoms attributable to sleep apnea, and no pertinent physical findings, complications, conditions, signs and/or symptoms.  The diagnosis was obstructive sleep apnea.  Dr. C.C. concluded that the Veteran's sleep apnea was less likely as not (less than 50 percent probability) incurred in or caused by his service.  She explained that the Veteran's separation examination was silent as to sleep walking, dyspnea, head injury, and frequent trouble sleeping, and that there was no declaration of sleep disturbance.  The Veteran's history included a June 2000 complaint of sleep disturbance, however, this was in association with complaints of depression and mood swings, and the diagnosis was adjustment disorder, mild.  In September 2009, the Veteran requested testing for sleep apnea, and referral to the mental health department for anger issues.  In November 2009, he was diagnosed with mild sleep apnea.  Thus, the medical documentation does not support the time line.

The claims file includes three lay statements, dated in 2006, in which two of the authors assert that they served with the Veteran, and one author asserts that he is a former co-worker of the Veteran's between 2000 and 2004.  The authors report that the Veteran had low back problems during service and/or shortly after service.  There is also a statement from the Veteran's spouse, dated in June 2011, in which she asserts that the Veteran would have respiratory problems during his sleep beginning in 1993, and snore heavily.  

As an initial matter, the Veteran is found not to be an accurate historian.  The Veteran asserts that he has had ongoing back, shoulder, and sleep apnea, symptoms since his service.  In this case, he is shown to have indicated recurring back pain in his May 2000 separation examination report of medical history.  However, a back disorder, a shoulder disorder, and sleep apnea, were not found at that time, and he did not report having any relevant symptoms other than back pain at that time.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  
 
As noted by the November 2015 VA examiner, in June 2000, the Veteran was afforded a VA examination for several musculoskeletal conditions, and there was no mention of shoulder pain.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). 

A VA progress note, dated in July 2005, notes that the Veteran was a new patient, and that he was to receive a full physical.  He denied back pain, and joint stiffness or swelling.  Id.; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

A VA progress note, dated in January 2006, shows that the Veteran reported that he runs 24 miles a week, and that he is a mail carrier and is on his feet eight hours a day.  Caluza.

A VA progress note, dated in February 2006, shows that the Veteran denied having any changes in sleeping; there were no relevant complaints.  Id.
On June 21, 2000, he had an examination for several musculoskeletal conditions, 

A VA progress note, dated in October 2007, shows that the Veteran sought treatment for a history of right shoulder pain "for several months and increased in the past seven days."  Id.

A VA progress note, dated in October 2006, shows that the Veteran reported a one-to-two week history of low back pain following an injury.  Id.

A VA progress note, dated in June 2007, shows treatment for complaints of a two-week history of right shoulder pain.  Id.

A VA progress note, dated in October 2007, shows that the Veteran reported a history of right shoulder pain "over the last several months and increased in the past 78 days."  Id.  

A VA progress note, dated in August 2009, notes a reported history of left shoulder pain with an onset "over 1.5 years ago."  Id.   

In summary, the Veteran is not shown to have complained of shoulder or sleep apnea symptoms during service, nor are either of these claimed conditions shown during service.  Following separation from service, he either denied having relevant symptoms for any of the claims, gave a history of an onset of relevant symptoms beginning after service, or failed to report a history of symptoms when he would normally have been expected to do so.  Given the foregoing, the Veteran is found not to be an accurate historian as to his symptomatology.  Id.; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Board finds that the claims must be denied.  The Veteran's service treatment records have been discussed.  They show treatment for back pain in October 1995, with an assessment of myalgia LBP.  The Veteran's separation examination report, dated in May 2000, shows that his nose, sinuses, mouth and throat, and "spine, other musculoskeletal" system, were clinically evaluated as normal.  The Veteran indicated that he had a history of recurrent back pain, and that he did not know if he had a history of a "painful or 'trick' shoulder or elbow."  There was a notation of lower back pain treatment with a two-week profile per patient between May and June of 1993, "still painful."  In July 2000, he was treated for low back pain. 
Service treatment records show that the Veteran complained of sleep disturbances, to include early morning awakenings, however, these were reported in association with psychiatric symptoms; there were no complaints or findings of such symptoms as snoring, experiencing respiratory difficulty while sleeping, or other physical symptoms related to sleep difficulties.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).

As for the post-service medical evidence, a VA examination report, dated in July 2000, shows that the examiner determined that there was no established low back diagnosis because the condition has resolved and the examination is normal objectively.   

The earliest post-service medical evidence of treatment for relevant symptoms, or a relevant diagnosed condition, is dated in October 2006, over six years after separation from service.  With regard to the left shoulder, and sleep apnea, service connection under the theory of continuity of symptomatology is not applicable because § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a), and the Veteran is not shown to have any of these listed conditions involving these claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board further notes that the November 2015 VA opinions weigh against the claims, and they are considered to be highly probative evidence against these claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In this regard, as noted by the VA examiner (Dr. J.D.), on leaving the service, the Veteran became a postal carrier, and this is an occupation that requires considerable physical activity.  Although Dr. D incorrectly stated that the Veteran's June 2000 VA examination report did not include a mention of back pain, the remainder of his opinion is accurate and it is sufficiently supported, to include citations to the findings in his X-rays in 2006 and 2008, such that its probative value is significant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered the opinions of Dr. P.R. and Dr. V.S.  With regard to Dr. P.R.'s opinion, he states that "there is a possibility" that his obstructive sleep apnea "may have been" during active duty.  This opinion is afforded reduced probative value, as it is speculative in its terms.  As noted in the Board's remand, the U.S. Court of Appeals for Veterans Claims (Court) has held that that use of equivocal language such as "possible," or "possibility" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2015); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

With regard to the opinion of Dr. V.S., he states that a low back and left shoulder injury "may have" occurred during his military service.  Id.  In addition, he indicates that at least some of the Veteran's low back pathology is not related to his service.  Specifically, he states that the Veteran has degenerative changes with disc herniation and bilateral foraminal stenosis "which is likely age-related."  With regard to left shoulder pain, Dr. V.S does not clearly indicate that any current left shoulder pathology is related to his service.  Specifically, he states that although "the initial injury may have occurred" during military service, any residual discomforts are most likely due to underlying degenerative change of the acromioclavicular joint causing impingement upon the rotator cuff."  

With regard to both opinions, to the extent that they may have been based on the Veteran's assertions of ongoing symptomatology since service, it is the Board, not the examiner, that determines credibility.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The Board has determined that the Veteran is not a credible historian.  Thus these opinions are afforded further reduced probative value.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Given the foregoing, these opinions are insufficiently probative to warrant a grant of any of the claims.  

The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, he has been diagnosed with degenerative arthritis of the spine, right shoulder rotator cuff tear, left shoulder subacromial/subdeltoid bursitis and obstructive sleep apnea; these are diagnosed conditions.  Service connection therefore may not be granted for symptoms of these conditions on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  In particular, the November 2015 VA opinions show that the examiner (Dr. J.D) indicated that the Veteran does not have a qualifying chronic disability involving the claimed low back or joint symptoms.  These opinions are considered to be highly probative evidence against these claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  Neives-Rodriguez; Prejean.  There is no competent evidence to show that the Veteran has an undiagnosed illness involving any of the claimed symptoms.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found to be an inaccurate historian.  The Board has determined that chronic conditions are not shown during service, nor were the currently demonstrated conditions caused by his military service.  Given the foregoing, the Board finds that the evidence outweighs the Veteran's contentions, and the lay statements, to the effect that he has the claimed conditions due to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

In September 2015, the Board remanded these claims.  The Board directed that all additional relevant medical records be obtained, and in August 2016 this was done.  The Board also directed that etiological opinions be obtained.  In response, the Veteran was afforded examinations, and the requested opinions were obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a disorder of the lumbar spine, joint pain, to include the bilateral shoulders, and sleep apnea, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


